1, 7-8 (2003). Here, the district court heard arguments from counsel and

                    denied Oliver's motion. The district court stated that "the information

                    probably should have been turned over," but ultimately found that the
                    victim's identification of the second suspect in the robbery was not

                    exculpatory. Moreover, we conclude, in light of the evidence presented,
                    there is not a "reasonable possibility" that a more timely disclosure of the

                    information in question would have affected the outcome of Oliver's trial.

                    See Mazzan v. Warden, 116 Nev. 48, 66, 993 P.2d 25, 36 (2000); see also
                    State v. Huebler, 128 Nev. , 275 P.3d 91, 95 (2012) ("To prove a
                    Brady violation, the accused must make three showings: (1) the evidence
                    is favorable to the accused, either because it is exculpatory or impeaching;

                    (2) the State withheld the evidence, either intentionally or inadvertently;
                    and (3) prejudice ensued, i.e., the evidence was material." (quotation
                    marks omitted)), cert. denied, U.S.                   133 S. Ct. 988 (2013).
                    Therefore, we further conclude that the district court did not err by
                    determining that the State did not violate Brady or abuse its discretion by

                    denying Oliver's motion to dismiss or, alternatively, for a mistrial.        See
                    Hill v. State, 124 Nev. 546, 550, 188 P.3d 51, 54 (2008) (we review a
                    district court's denial of a motion to dismiss for an abuse of discretion);
                    Rose v. State, 123 Nev. 194, 206-07, 163 P.3d 408, 417 (2007) (we review a
                    district court's denial of a motion for a mistrial for an abuse of discretion).'


                          'To the extent it was raised, we also conclude that Oliver fails to
                    demonstrate that he is entitled to relief based on the late disclosure of a
                    taped interview of a third individual involved in the July 10th robbery.

SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1907A    Fer,
                              Second, Oliver contends that the district court erred by

                denying his pretrial motion to sever the charges. 2 Oliver claims that
                charges stemming from the two robberies were improperly joined for trial
                because the offenses were not "connected together" and "there is no

                mutually cross-admissible evidence." We disagree.
                              Under NRS 173.115(2), the State may charge two or more
                offenses in the same information, with a separate count for each offense, if

                the offenses are "[biased on two or more acts or transactions connected
                together or constituting parts of a common scheme or plan." If it appears
                that a defendant will be prejudiced by joinder, the district court may grant

                a severance.    See NRS 174.165(1). Here, the district court conducted a
                hearing and found that "due to the close proximity in time and location

                and the similar modus operandi, there is sufficient evidence that the

                alleged robberies constitute a common scheme or plan." See Middleton v.

                State, 114 Nev. 1089, 1107, 968 P.2d 296, 308 (1998). The district court
                determined that "evidence of each robbery would be cross-admissible in

                separate trials" pursuant to NRS 48.045(2), see Weber v. State, 121 Nev.
554, 573, 119 P.3d 107, 120 (2005), and that Oliver was "not unfairly

                prejudiced by joinder of the charges," see id. at 574-75, 119 P.3d at 121; see
                also Middleton, 114 Nev. at 1108, 968 P.2d at 309 ("Misjoinder requires
                reversal only if the error has a substantial and injurious effect on the



                      2 TheHonorable Douglas Smith, District Judge, ruled on Oliver's
                motion to sever the charges.

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                jury's verdict."). We conclude that the district court did not abuse its

                discretion by denying Oliver's motion to sever the charges. See Weber, 121
Nev. at 570, 119 P.3d at 119 (we review a district court's decision to join or

                sever charges for an abuse of discretion). Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.




                                                    _ualissff                        J.
                                                    Parraguirre


                                                                                     J.



                cc: Hon. Jerry A. Wiese, District Judge
                     Nguyen & Lay
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                      4
(0) 194M